—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered January 7, 1999, which granted the motion of defendants Ace Navigation Co. and Carnival Corporation/Seacrest Associates (Carnival) to dismiss the complaint, unanimously affirmed, without costs.
Inasmuch as forum selection clauses in maritime actions are routinely enforced (see, e.g., Carnival Cruise Lines v Shute, 499 US 585, 595; Marinechance Shipping v Sebastian, 143 F3d 216, cert denied 525 US 1055), we see no obstacle to the enforcement of the Philippines forum selection clause in the contract of employment signed by plaintiff, a Philippine national. Thus, the complaint was properly dismissed.
Having affirmed dismissal of the complaint on this ground, we do not reach the issues of whether the court had jurisdiction or New York was an inconvenient forum. Concur — Sullivan, P. J., Nardelli, Tom, Wallach and Saxe, JJ.